DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
	The instant Response to Office Action of 12/20/2021 verges on the non-responsive. 
Namely, Applicant’s Representative argues that the cited Ross, Yoo and Chen references fail to teach switching to amended feature (5) a two-dimensional image across said frontal surface of said display in a manner to form a non-stereoscopic view based upon said series of two-dimensional images and not based upon said left eye image nor said right eye image, and the further amendment of (k) wherein said mobile device is capable of displaying either (1) one of said stereoscopic images or (2) said non-stereoscopic two dimensional image at the same time, but not both at the same time, referring almost solely to the primary Ross reference in argumentation.
However, Yoo, not Ross, was cited for the recited feature, and the preceding Office Action further applied a new reference Bell to make clear the above features are well-known.
Nonetheless, Applicant’s Representative did not address the newly cited Bell reference, or the relevant cited portions of Yoo, namely paragraph 0055, such that the arguments are not drawn to the cited art, and the arguments fail. That is to say, nowhere are the relevant cited portions of Yoo or Bell discussed. 
Further, the previous recitation of the second external optical separator raises technical questions as to how the associated optical renditions are resolved at the viewer: namely are the images rendered 3D subsequent to display on the display by glasses at the viewer such that they are ultimately 3D, or are the images maintained as 2D? Such would appear to confuse 2D and 3D rendering on the display. 
Still further in regard to the optical separators, the first optical separator has been amended to recite first optical element. Per below this is now a means-plus-function recitation because as recited, the first optical element may be any element implicating optics for display, such as, for example, as display screen or element holding a display or optical component. Thus first optical element as recited is so expansive to be empirically non-limiting because any physical display will require an optical element.  
As a further issue, as amended, feature (g) would seem to be generally duplicative of feature (5).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: optical element in claims 20 and 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for the optical element may be found throughout the specification, for example the illustrated (display) screen and other display elements of Figure 6.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Namely, claim 20 recites: (k) wherein said mobile device is capable of displaying either (1) one of said stereoscopic images or (2) said non-stereoscopic two dimensional image at the same time, but not both at the same time.
	As can immediately be seen from reading the above claim recitation, there is an inherent contradiction in that either one (1) or the other (2) are displayed at the same time, but not both at the same time. What seems to be meant is that either a stereoscopic image or non-stereoscopic image is displayed exclusive of the other type of image on the display. Clarification is required. For purposes of examination the recitation will be so interpreted. 
	Still further, in regard to feature (g): as amended the right eye and left eye images are NOT transmitted, together with the 2D image. This appears to be a grammatical mistake, and what is meant is that only 2D images are output to display, not 2D images are also not, together with the left/right images not output to display. Clarification is required. For purposes of examination the recitation will be so interpreted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 23-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 2012/0256906) in view of Yoo (US 2011/0109619), in yet further view of Chen (US 2011/0304618) and Bell (US 2012/0151416). 

Regarding claim 20, Ross discloses A visual system for displaying video content comprising: (paragraphs 0012, 0013 a graphics rendering system for video display) (a) a display on a mobile device (paragraphs 0012/0013 cell phone with display) with a single frontal surface suitable for said displaying video content thereon; (paragraph 0015 and figure 2 display 2000; further paragraph 0013 discloses the display may be mobile, and figure 6 shows display 200 as having a single frontal display surface) (b) a video stream comprising a series of two-dimensional images (paragraphs 0012 and 0014 2D source for TV images is a series of 2D images) being received by said mobile device having said display (paragraph 0015 cell phone display outputs images) suitable for said displaying video content thereon; (paragraph 0016 a graphics core providing images to display for display) (c) a conversion module that receives said video content comprising said series of two-dimensional images and selectively generates a left eye image and a right eye image each of which are different than said series of said two-dimensional images; (paragraph 0016 and figure 1 right and left eye views generated from 2D images; also see paragraph 0014 in conjunction with paragraph 0022) (d) a video processing module that renders said left eye image and said right eye image on said display, (again paragraph 0016) where said left eye image in combination with said right eye image form a stereoscopic view. (paragraph 0022 left and right views provide 3D view) 
Ross fails to disclose selectively generates/renders which is subsumed into the further recited features of (e), and (e) selectively switching between an image on said frontal surface of said display in each of the following: (1) a spatially overlapping manner across said frontal surface of said display in a manner such that the combination of said left eye image and said right eye image together with a first optical element internal to said display form said stereoscopic view, wherein said spatially overlapping manner does not appear as a non-stereoscopic image, thereby forming an autostereoscopic three dimensional image,  (2) a spatially non-overlapping manner across said frontal surface of said display in a manner such that the combination of said left eye image and said right eye image form said stereoscopic view, wherein said spatially non-overlapping manner does not appear as a non-stereoscopic image, thereby forming a side-by-side three dimensional image,  (3) a spatially overlapping manner across said frontal surface of said display in a manner such that the combination of said left eye image and said right eye image together with said first optical element internal to said display form said stereoscopic view, wherein said spatially overlapping manner forms a two-dimensional image that does not appear as a three dimensional image, and wherein a depth of said two-dimensional Page 2 of 10Appl. No. 15/606,994Response to Final Office Action dated May 23rd, 2019Atty Docket No.: 9604.0024image is adjusted by the video processing module to appear farther away from the viewer than the distance from the viewer to the display while not appearing as a three dimensional image, thereby forming an overlapping stereoscopic two dimensional image, (4) a spatially non-overlapping manner across said frontal surface of said display in a manner such that the combination of said left eye image and said right eye image form said stereoscopic view, wherein said spatially non-overlapping manner forms a two-dimensional image that does not appear as a three dimensional image, and wherein the depth of said two-dimensional image is adjusted by the video processing module to appear farther away from the viewer than the distance from the viewer to the display while not appearing as a three dimensional image, thereby forming a non-overlapping stereoscopic two dimensional image, and (5) a two-dimensional image across said frontal surface of said display in a manner to form a non-stereoscopic view based upon said series of two-dimensional images and not based upon said left eye image nor said right eye image thereby forming a two-dimensional displayed image; (f) wherein said two-dimensional image across said frontal surface of said display in said manner to form said non-stereoscopic view is not provided to said display with either of: (1) said left eye image and said right eye image in said spatially overlapping manner and (2) said left eye image and said right eye image in said spatially non- overlapping manner;Page 3 of 9Appl. No. 15/606,994 Response to Office Action dated Nov. 5, 2018Atty Docket No.: 9604.0024 (g) wherein neither of (1) said left eve image and said right eve image in said spatially overlapping manner and said left eye image and (2) said right eye image in said spatially non-overlapping manner, is provided to said display, together with (1) said two-dimensional image across said frontal surface of said display in said manner to form said non-stereoscopic view based upon said series of two-dimensional images and not based upon said left eye image nor said right eye image; (h) wherein (1) said left eve image and said right eve image in said spatially overlapping manner and (2) said left eve image and said right eve image in said spatially non-overlapping manner, are not simultaneously provided to said display; (i) wherein said conversion module that receives said video content is free from said selectively generating said left eye image and said right eye image when said two-dimensional image across said frontal surface of said display in said manner to form said non-stereoscopic view based upon said series of two-dimensional images and not based upon said left eve image nor said right eye image, (k) wherein said mobile device is capable of displaying either (1) one of said stereoscopic images or (2) said non-stereoscopic two dimensional image at the same time, but not both at the same time. 
However, in the same art area of 2D to 3D view generation, Yoo discloses (e) selectively switching between displaying an image on said frontal surface of said display (paragraphs 0110 and 0111 selecting stereoscopic output formats for display output) in each of the following: (1) a spatially overlapping manner across said frontal surface of said display in a manner such that the combination of said left eye image and said right eye image together with a first optical element internal to the display form (paragraph 0068, lenticular display or parallax barrier are the same) said stereoscopic view, (paragraph 0110 and 0111 and figure 5d showing interlaced format) wherein said spatially overlapping manner does not appear as a non-stereoscopic image, (paragraph 0111 viewing formats stereoscopic viewing formats) thereby forming an autostereoscopic three dimensional image, (paragraph 0110 3D rendered on display) (2) a spatially non-overlapping manner across said frontal surface of said display in a manner such that the combination of said left eye image and said right eye image form said stereoscopic view, (paragraph 0110 and 0111 and figure 5a/c showing right/left eye areas format) wherein said spatially non-overlapping manner does not appear as a non-stereoscopic image, (paragraph 0111 viewing formats stereoscopic viewing formats) thereby forming a side-by-side three dimensional image, (paragraph 0110 3D rendered on display) (3) a spatially overlapping manner across said frontal surface of said display in a manner such that the combination of said left eye image and said right eye image together with said first optical element internal to the display form (paragraph 0068, lenticular display or parallax barrier are the same) form said stereoscopic view, (paragraph 0110 and 0111 and figure 5d showing interlaced format) wherein said spatially overlapping manner forms a two-dimensional image that does not appear as a three dimensional image...while not appearing as a three dimensional image, thereby forming an overlapping stereoscopic two dimensional image, (paragraph 0136 3D rendition depth set to zero for 2D rendition-see also paragraph 0055 video signal may be 2D exclusive of 3D) (4) a spatially non-overlapping manner across said frontal surface of said display in a manner such that the combination of said left eye image and said right eye image form said stereoscopic view, (paragraph 0110 and 0111 and figure 5a/c showing right/left eye areas format) wherein said spatially non-overlapping manner forms a two-dimensional image that does not appear as a three dimensional image... while not appearing as a three dimensional image, thereby forming a non-overlapping stereoscopic two dimensional image, (paragraph 0136 3D rendition depth set to zero for 2D rendition-see also paragraph 0055 video signal may be 2D exclusive of 3D) 
and (5) a two-dimensional image across said frontal surface of said display in a manner to form a non-stereoscopic view based upon said series of two-dimensional images, (Shown figure 4 switching between 3D and 2D output, also see paragraph 0103 2D images output to main screen of display without right/left eye separation) thereby forming a two-dimensional displayed image; (paragraph 0055 video signal may be 2D exclusive of 3D for 2D images) (f) wherein said two-dimensional image across said frontal surface of said display in said manner to form said non-stereoscopic view is not provided to said display with either of: (1) said left eye image and said right eye image in said spatially overlapping manner and (2) said left eye image and said right eye image in said spatially non- overlapping manner;Page 3 of 9Appl. No. 15/606,994 (paragraph 0055Response to Office Action dated Nov. 5, 2018Atty Docket No.: 9604.0024 only 2D output for viewing) (g) wherein neither of (1) said left eye image and said right eye image in said spatially overlapping manner and (2) said left eye image and said right eye image in said spatially non-overlapping manner, is provided to said display, together with (1) said two- dimensional image across said frontal surface of said display in said manner to form said non-stereoscopic view (Shown figure 4 switching between 3D and 2D output, also see paragraph 0103 2D images output to main screen of display without right/left eye separation) based upon said series of two-dimensional images (paragraph 0055 video signal may be 2D exclusive of 3D) (h) wherein (1) said left eye image and said right eye image in said spatially overlapping manner and (2) said left eve image and said right eve image in said spatially non-overlapping manner, are not simultaneously provided to said display; (shown figure 5, interleaved or side-by-side 3D image formats provided for viewing) (i) wherein said conversion module that receives said video content is free from said selectively generating said left eye image and said right eye image when said two-dimensional image across said frontal surface of said display in said manner to form said non-stereoscopic view based upon said series of two-dimensional images, (paragraph 0055 2D or 3D image format provided for viewing) (k) wherein said mobile device is capable of displaying either (1) one of said stereoscopic images or (2) said non-stereoscopic two dimensional image at the same time, but not both at the same time. (paragraphs 0055 and 0103, a single 2D data set may be provided in a video signal for display; to any extent that it can be argued that Yoo does not teach feature (k), Bell is applied-see discussion of Bell below)
As can be seen from the claims mapping above, feature (e) subsumes selectively generating/rendering [images] as recited because the features of feature (e) effect the same.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Yoo to the disclosure of Ross because Yoo teaches that the techniques it teaches allow for reproducing stereoscopic images. (paragraph 0007)
With regard to the features of and not based upon said left eye image nor said right eye image, 2D rendition of images on a screen is notorious; second, Yoo teaches to have a 2D main screen with PIP for 3D, (paragraph 0103) and empirically, PIP will fail, such that the 2D is solely displayed. However, new reference Bell is introduced and combined with Yoo to explicitly teach 2D output as recited.
Namely Bell figure 1 shows that 3D PIP in a 2D image may also be rendered as 2D at (A) such that when applied to the full screen 2D rendering of Yoo with 3D PIP at paragraph 0103, the 3D PIP may also be rendered as 2D, thereby teaching and not based upon said left eye image nor said right eye image as recited in the context of feature (e)(5). That is to say, Bell applied to Yoo explicitly teaches 2D image rendering across the screen as recited.
It would have been obvious to one of skill in the art before the effective filing date of the instant application to apply the 2D rendering as taught by Bell to the 2D image with 3D PIP per Yoo because Bell teaches user interfaces have typically rendered depictions of content using two-dimensional (2D) views, (paragraph 0011) emphasizing that 2D rendition of images across a display screen as recited as a rendition option is notoriously known to those skilled in the art. 
Per the above claims mapping, Ross fails to disclose and wherein a depth of said two-dimensional Page 2 of 10Appl. No. 15/606,994 Response to Final Office Action dated May 23rd, 2019Atty Docket No.: 9604.0024image is adjusted by the video processing module to appear farther away from the viewer than the distance from the viewer to the display, as recited in features (e)(3) and (e)(4). And while Yoo teaches adjusting depth and scaling, thereby adjusting a perspective depth, the disclosure thereof may not be adequately coherent or cogent. (see paragraphs 0114-0120) 
However, in the context of 3D image display, Chen teaches to adjust (increase/decrease) the display depth of the image, thereby teaching the recited and wherein a depth of said two-dimensional Page 2 of 10Appl. No. 15/606,994 Response to Final Office Action dated May 23rd, 2019Atty Docket No.: 9604.0024image is adjusted by the video processing module to appear farther away from the viewer than the distance from the viewer to the display. (paragraph 0061 increasing depth from user with 3D image data makes image appear further away than the display)
It would have been obvious to one or ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Chen to Yoo and Ross because Chen teaches its techniques provide for video rendering such that objects may generally appear in front of the screen, at the screen, or behind the screen. (paragraph 0004)
	Regarding claim 23, Ross discloses wherein said video stream is provided to said video system from a remote location. (shown figure 6, remote delivery source 3000)
	Regarding claim 24, Ross discloses further comprising a video processing module that renders a left eye image and a right eye image on said display, where said le eye image in combination with said right eye image form a stereoscopic view. (paragraph 0015, 0016, figure 2 graphics core 200 does the same)
	Regarding claim 25, Ross discloses wherein said left eye image is one of a plurality of left eye images based upon a viewer's location and said right eye image is one of a plurality of right eye images based upon said viewer's location. (paragraph 0014 right and left views based on viewers perspective which in turn is necessarily based on viewers location)
	Regarding claim 26, Ross is silent as to the recited features; however, Yoo teaches wherein said left eye image and said right eye image are separated by an optical element. (paragraph 0068 parallax barrier disclosed) Reason to combine same as claim 20.
	Regarding claim 27, Ross is silent as to the recited features; however, Yoo teaches wherein the optical element is a parallax barrier lens. (paragraph 0068 parallax barrier disclosed) Reason to combine same as claim 20.
	Regarding claim 28, Ross is silent as to the recited features; however, Yoo teaches wherein the optical element is a lenticular lens. (paragraph 0068 lenticular display disclosed) Reason to combine same as claim 20.
	Regarding claim 29, Ross is silent as to the recited features; however, Yoo teaches wherein a perceived depth between said right eye image and said left eye image is adjustable. (paragraph 0114 depth user adjustable) Reason to combine same as claim 20.
	Regarding claim 30, Ross is silent as to the recited features; however, Yoo teaches wherein said depth is user adjustable. (paragraph 0114 depth user adjustable) Reason to combine same as claim 20.
Regarding claim 31, Ross is silent as to the recited features; however, Yoo teaches wherein said depth is automatically adjusted by said system based upon content of said right eye image and said left eye image. (paragraph 0116 formatter may adjust depth based on a 3D effect of the content) Reason to combine same as claim 20.
Regarding claim 32, Ross is silent as to the recited features; however, Yoo teaches wherein said left eye image and said right eye image are rendered on said display in a side by side manner. (shown figure 5a) Reason to combine same as claim 20.
Regarding claim 33, Ross is silent as to the recited features; however, Yoo teaches wherein said spatially overlapping manner is an auto-stereoscopic multi-view manner. (shown figure 5d, also paragraph 0068) Reason to combine same as claim 20.
Regarding claim 34, Ross is silent as to the recited features; however, Yoo teaches wherein said spatially non-overlapping manner is a side by side manner. (shown figure 5a) Reason to combine same as claim 20.
Regarding claim 35, Ross is silent as to the recited features; however, Yoo teaches wherein said selectively switching is based upon a user input. (paragraph 0111 user selects format) Reason to combine same as claim 20.
Regarding claim 37, Ross is silent as to the recited features; however, Yoo teaches wherein said environment is a head- mounted display. (paragraph 0068 HMD disclosed) Reason to combine same as claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kleinberger (US 2001/0013971) disclose general 3D generation background.
LaValle (US 2015/0234455) implicates HMD implementation. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485        

 

/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485      
April 8, 2022